Citation Nr: 1445869	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  13-27 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for bilateral arm disability.

5.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1999 to August 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2011, January 2013, and September 2013 rating decisions of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).

An August 2011 rating decision granted service connection and assigned a 10 percent evaluation for PTSD, and denied service connection for a lumbar spine disability, a cervical spine disability, a left shoulder disability and bilateral arm disability.

In January 2013 rating decision, the RO increased the Veteran's PTSD evaluation to 70 percent.  

In a September 2013 rating decision, the RO denied the Veteran's claim for TDIU.

In March 2014, the RO issued a Statement of the Case which included all the issues on the title page.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014 and provided testimony for all issues.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a cervical spine disability, entitlement to service connection for a left shoulder disability, entitlement to service connection for bilateral arm disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the Veteran's May 2014 Travel Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew the claim for entitlement to an evaluation in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawn Claim

The Veteran has withdrawn the issue of entitlement to an evaluation in excess of 70 percent for PTSD. 

There remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  The Board does not have jurisdiction to review this issue, and dismissal is warranted.


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD is dismissed.


REMAND

Further development is required prior to adjudicating the Veteran's claims. 

As an initial matter, the Veteran submitted a statement from his friend, E.S., at his May 2014 Travel Board hearing and waived RO consideration.  The undersigned placed the letter with the claim file which was returned to the RO at the conclusion of the hearing.  A review of the Veteran's  VBMS file, however, reveals that this letter is not of record.  

On remand, the letter from E.S. must be obtained and associated with the Veteran's VBMS file in order to have all the available evidence pertaining to the claimed disabilities, to include entitlement to service connection for a left shoulder disability and entitlement to service connection for bilateral arm disability.  See 38 U.S.C.A. § 5103A (b), (c).

Regarding the Veteran's claims for a cervical spine disability and a lumbar spine disability, the Veteran's contends that there has been continuity of back problems since service.  

Service treatment records show that the Veteran complained of and was treated for back pain while in service.  

The Veteran was afforded a VA spine examination in September 2010.  The Veteran's x-rays of the lumbar spine revealed unremarkable plain film findings.  The Veteran was diagnosed with low back strain with pain.  The examiner concluded that it was less likely as not that the Veteran's back pain was caused in or a result of service.  The examiner noted that the Veteran complained of mid/low back pain in service, but that a compressed vertebra was not found in his service records. 

The rationale provided by the examiner is inadequate.  The Veteran had multiple episodes of treatment for back pain in service and has continued to complain of back pain.  A new opinion is required.

Regarding the Veteran's claim for TDIU, he claims that his service-connected disabilities have rendered him unable to maintain substantially gainful employment.

The Veteran is service-connected for residuals of traumatic brain injury, PTSD, degenerative changes in the right knee, residuals of a right shoulder strain and bilateral tinnitus. 

Total disability ratings for compensation based on unemployability may be assigned when the schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that there are two or more disabilities, one of which is 40 percent disabling, and provided that in combination those disability ratings bring the combined rating to 70 percent.  38 U.S.C.A. § 4 .16.  The Veteran meets the s schedular requirements for TDIU consideration.

At the Veteran's September 2010 VA examination, it was noted that he had been unemployed for two to five years, but was looking for a job.  At an August 2013 VA examination, it was noted that he would not be able to work in an occupation requiring heavy lifting, carrying or pulling due to his current right shoulder condition.  He would also not be able to work in an occupation requiring the use of his right arm above the level of his right shoulder.  Other than those restrictions, he could do light physical or sedentary work.  

Prior to a Board decision on the TDIU, an examiner must provide an opinion as to the type of gainful employment, given his service-connected disabilities and level of education, the Veteran is capable of maintaining.

Accordingly, the case is REMANDED for the following action:

1.  Associate the evidence submitted at the Veteran's  May 2014 Travel Board hearing, to include a statement from his friend, E.S., with the Veteran's claim file. 

2.  Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any diagnosed spine disability, left shoulder disability, and bilateral arm disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

The examiner is to provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disabilities are related to his active service, or are caused by or aggravated by his service connected disabilities.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the impact of his service-connected disabilities on his employability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due any service-connected disability and/or service-connected disabilities in combination, without regard to his age or any nonservice-connected disabilities. 

If the examiner concludes that the Veteran's service-connected disabilities do not render him unemployable, the examiner must specify the type or types of employment in which he would be capable of engaging with his service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training. 

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


